Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Squillante on May 18th 2022.
The application has been amended as follows: 

Claim 1, component (4), please delete “0” and insert therefore ----0.5----.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, does not teach or suggest the specific claimed composition, which is now commensurate in scope as outlined in  Table 3, and details the addition of Sodium Lauroyl glutamate and Sodium Cocoyl Glutamate to the formulation, as a replacement to a portion of the sodium acyl Glycinate. Unexpectedly, it was found that the addition of these acyl glutamates, resulted in greater solubilization and stability of the acyl isethionate, while still imparting good lather and odor characteristics. It seems that in order to attain acceptable solubilization and stability, the divalent anionic acyl
glutamate must be added in a quantity that is at least 50% of the quantity of acyl
isethionate. This unexpected results are not expected by the combination of references cited in the prior art and therefore amounts to picking and choosing ingredients and proportions to produce impermissible hindsight reasoning. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761